DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 The listing of references in the specification is not a proper information disclosure statement; see pars [003], [004], [005], and [006].  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to for the layout.  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

 The disclosure is objected to because the spacing of the lines of the specification make reading the specification difficult. New application papers with lines one and one-half or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Additionally, the specification appears to be a literal translation into English from a foreign document is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ).  Examples of some unclear inexact or verbose terms used in the specification are:  
At [004], “[t]he present invention relates to an electrostatic precipitator of the moving electrode type capable of reducing the extension of endless streams even if the particulate trap is operated for a long period and which increases the performance of the collection of particles [emphasis added]” is unclear; which invention is “the present invention?” NOTE:  See first line of par [001].
At [006] in the last line, “CS” is not defined.
At [011] in line 2, “[s]ince for each project [emphasis added],” unclear what “each project” is.
At [012], “[t]he amount of electrodes is proportional to the length of the corridor of the precipitator, that is, the magnitude of the design” is unclear.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
 Application should note that matter that is not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07 for guidance in determining whether an amendment adds new matter, and for a discussion of the 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
Claim Objections
 The claim is objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b). 
Use of characters (numbers) in the claim has no effect on the scope of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The single claim is generally narrative and indefinite, failing to conform to current U.S. practice.  The claim appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claim structure lacks a preamble and transitional language, whereas lines 1-2 appears to be a title, “CLAIMS INDUSTRIAL ELECTROSTATIC PRECIPITATOR WITH SWITCHING ON/OFF OF ELECTRODES IN FIXED ORDER AND VARIABLE TIMES” of the application, which is provided in all CAPS.  Furthermore, the present invention is unclear—is the instant invention a claim of an apparatus or a process?
There is insufficient antecedent basis for limitations recited in the claim.  The following limitations are recited with insufficient antecedent basis:
Line 3, "It"
Line 4, "the first electrode"
Line 5, "the electrode," "the best situation"
Line 5-6, "the emission"'
Line "the part," "the collection plates"
Line 7, "the higher collection efficiency"
Line 8, "the new technology"
In line 3, the phrase "[it] is characterized" lacks an antecedent for the word "it"; therefore, that which is characterized is indefinite.
In lines 3-4, the phrase "an electrostatic precipitator programmed with selective, individual, sequential switching" fails to define a structural element to accomplish the 
In lines 3-5, the language "[i]t is characterized by an electrostatic precipitator programmed with selective, individual, sequential switching, starting from the first electrode, electrode (2.1), and onwards with the electrode (2.2), (2.3)," fails to make clear which elements are positive limitations, and therefore, raises a question as to the limiting effect and also makes unclear that which are discrete physical structures that define the intended metes and bounds of the instant claim.
In line 4, the scope of the phrase "an onwards" makes the metes and bounds for the claim indefinite.
In line 5, the phase "and so on" is ambiguous.  The claim does not clearly articulate whether the language "in order to provide the best situation to reduce the emission of particulate matter, accumulating the part retained (B) in the collector plates (1), and also the higher collection efficiency determined by the voltage increase made possible by the new technology" at lines 5-8 following the phrase "and so on" at line 5 are limiting features for the invention, and therefore, is indefinite.
In line 5, the term "best" in the claim is a relative term which renders the claim indefinite.  The term "situation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, the metes and bounds are indefinite.
  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP § 2173.06 (II). Accordingly, an examination on the merits is prohibited.
Conclusion
Regarding subsequent amendment to the claim, Applicant should pay close attention to MPEP §§ 608.04, 608.04(a), and 2174 to identify what is supported in the disclosure, particularly as original filed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Although the scope of the instant invention is unclear, the references have been cited of interest to show other electrostatic precipitator devices/apparatus and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        April 23, 2021